AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00022-LGW-BWC Document5 Filed 06/15/21 Page 1 of 2

In the GQunited States District Court
For the Southern District of Georgia
Brunswick Dibision

THOMAS JOHN MUMFORD, :
Movant, * CIVIL ACTION NO.: 2:20-cv-22
v. :
UNITED STATES OF AMERICA, : (Case No.: 2:12-cr-11)
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 3. Movant Thomas Mumford (“Mumford”)
filed Objections to the Report and Recommendation. Dkt. No. 4.

In his Objections, Mumford again tries to persuade the
Court his mental competency issues are based on newly discovered
evidence. Id. at 1. In the same breath, however, Mumford
states “issues of mental competency . .. existed at the time of
his [p]lea [a] greement[,]” but counsel and this Court ignored
these issues. Id. Mumford contends this Court should have
conducted a competency hearing. Id. at 2.

As the Magistrate Judge observed, Mumford’s claim his
“mental competency” issues are newly discovered is contradicted

by the record. Dkt. No. 3 at 4. What is more, even if

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00022-LGW-BWC Document5 Filed 06/15/21 Page 2 of 2

Mumford’s claim were based on newly discovered evidence, he
fails to show he was diligently pursuing his rights or that some
extraordinary circumstance stood in the way of timely filing a
28 U.S. § 2255 Motion. Id. at 5.

Accordingly, the Court OVERRULES Mumford’s Objections and
ADOPTS the Magistrate Judge’s Report and Recommendation as the
opinion of the Court. The Court DISMISSES Mumford’s 28 U.S.C.

§ 2255 Motion to Vacate, Set Aside, or Correct Sentence, DIRECTS
the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENIES Mumford in forma pauperis

    
 

status on appeal and a Certificate of App

4

lability.

SO ORDERED, this , 2021.5

 

HON] LISA/GODBEY WOOD, JUDGE
UNIVED SVATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
